DETAILED ACTION
Claims 1-2, 4-7, 4-7, 9, and 12-14 were rejected in the Office Action mailed 03/03/2021. 
Applicant filed a response, amended claims 1, 2, 4, 6, and 26, and cancelled claim 5 on 07/03/2021. 
Claims 1-2, 4, 6-7, 9, 12-16, and 20-27 are pending, of which claims 15-16 and 20-27 are withdrawn. 
Claims 1-2, 4, 6-7, 9, and 12-14 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “a layer of at least 0.4 micron thick” in line 5. It is unclear if this layer refers the composite as a whole or a portion of the composite. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2015/0165092) (Kaplan) in view of Gat et al. (US 2012/0022005) (Gat) and Scheibel et al. (US 2015/0284565) (Scheibel).
Regarding claims 1 and 5-6
Kaplan teaches a composite material comprising silk microfibers distributed in a polymeric material (i.e., at least one polymer). See, e.g., abstract, paragraphs [0021-022], and claim 1. 

Kaplan does not explicitly teach a mixture of proteins comprising “m” proteins of differing molecular weight, wherein each protein in said mixture comprises “n” repeats of said repetitive sequence, said repetitive sequence comprises an amino acid sequence as set forth in SEQ ID No: 1, wherein m and n are, independently, an integer between 2 to 70. 
With respect to the difference, Gat teaches a fiber composed of a recombinant spider silk protein comprising n repeats of SEQ ID NO:4 (SGPGGYGPGSQGPSGPGGYGPGGPGSSAAAAAAAA), or a functional homolog variant derivative, fragment or mutant thereof, wherein n is an integer above 2. See, e.g., abstract, paragraphs [0220] and [0299], and claims 18 and 20. Gat teaches a list of amino acid sequences from which the fibers of the invention are composed of any of the recombinant spider-silk proteins of the invention, having any of those amino acid sequences. Paragraph [0232]. These amino acid sequences as listed comprise, independently, 2-70 repeats of an amino acid sequence as set forth in SEQ ID NO:1 as claimed and comprise 2-70 repeats of a repetitive region of SEQ ID NO:3 as claimed.  
For example, SEQ ID NO:52, as listed in paragraph [0232] of Gat, repeats SEQ ID NO:4 16 times. The repeat of SEQ ID NO:52 meets the limitations of SEQ ID NO:1 and SEQ ID NO:3 (see amino acids 28-62) and is repeated 15 more times (amino acids 63-560) thus meeting the limitations of 2-70 repeats of the repetitive region. Therefore, the SEQ IDs, such as 24-31, 40-

While Gat teaches a fiber composed of any of the recombinant spider-silk proteins, Gat does not explicitly teach using a mixture of proteins “m” proteins of differencing molecular weight. 
With respect to the difference, Scheibel teaches a high toughness silk fiber comprising a mixture of two or more recombinantly produced silk proteins, preferably spider silk proteins. See, e.g., abstract and paragraphs [0038] and [0167]. Scheibel teaches the fiber comprising a mixture of two or more silk proteins, wherein the silk proteins have different molecular weights. Paragraphs [0100], [0157], [0161], and [0167] and Table 1, see eADF4 (mixture of two proteins C16NR4 and C32NR4, having different amount of repeats of the same repetitive unit and different molecular weights) and eADF3 (mixture of two proteins (AQ)12NR3 and (AQ)24NR3, having different amount of repeats of the same repetitive unit and different molecular weights). 
Scheibel and Gat and Kaplan are analogous art as they are all drawn to silk fibers from spider silk protein for use in medicine. Scheibel, paragraph [0126]. Gat, paragraph [0073]. Kaplan, paragraph [0003].
In light of the disclosure of Scheibel and Gat, it therefore would have been obvious to one of ordinary skill in the art to combine 2 or more of the proteins of Gat with varying molecular weights and varying amount of repeats of the same repetitive unit (8, 12, 20, 24, and 32 repeats) to form the spider silk microfibers of Kaplan, since combining multiple spider silk proteins is known in the art for the purpose of forming a silk fiber for use in medicine and each individual protein has shown to effectively form a fiber that has the desired properties, and thereby arrive at the claimed invention. 
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
Thus, use of a combination of two or more repeat proteins of different molecular weight is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.

Regarding claim 2
Given that the repetitive sequence of Kaplan in view of Gat and Scheibel is substantially identical to the repetitive sequence as used in the present invention, as set forth above, it is clear that the repeat of the Kaplan in view of Gat and Scheibel would intrinsically have a molecular weight in the range of 2 kDa to 3.5 kDa, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Regarding claim 4
Kaplan further teaches the polymeric material is polylactic acid or polycaprolactone  (Kaplan, [0022]). 

Regarding claim 7
Kaplan further teaches the silk microfibers distributed in the matrix material yields stronger composites with higher mechanical properties (Kaplan, [0113]). Kaplan teaches the silk 

Regarding claim 9
Kaplan further teaches silk microfibers can be distributed in a polymeric material in a weight ratio (silk microfiber:polymeric material) of about 1:1 to about 1:20 (i.e., about 50% to about 5% by weight) (Kaplan, [0024]; [0108]; claim 34).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 12
Kaplan further teaches the composite material is in the form of a film or a fabric (i.e., article) (Kaplan, [0111]; claim 38). 

Regarding claim 13
Kaplan further teaches the composite material comprises a biocompatible polymer as an additive (Kaplan, [0215]; [0217]). 

Regarding claim 14
Kaplan further teaches composition for in vivo application can further comprise a pharmaceutically acceptable carrier for administration of the silk microfibers and optionally an 
Given Kaplan teaches the composition for in vivo applications can further comprise a pharmaceutically acceptable carrier, given Kaplan teaches the compositions can further comprise the composite material, and given Kaplan teaches the composite can be used for in vivo applications, it therefore would have been obvious to one of ordinary skill in the art to form a composition comprising the composite material and a pharmaceutically acceptable carrier for in vivo applications. Given this composition comprises a pharmaceutically acceptable carrier, it is clear the composition is a pharmaceutical composition.

Response to Arguments
In view of the amendments to the claims, the previous claim objections, 35 U.S.C. 112(a) rejections, and 35 U.S.C. 112(b) rejections over claims 1-2 and 4 are withdrawn. The 35 U.S.C. 112(b) rejection over claim 7 is maintained. The amendment to the claims necessitate a new set of 35 U.S.C. 112(b) rejections. 

The previous rejection of claims 1-2, 4, 6-7, 9, and 13-14 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1-2. 

Applicant's arguments filed 07/03/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
must-have highly diverse population of proteins, claimed herein.
The invention relates to novel mixture of recombinant proteins based on synthetic repeating units. Gat is completely silent with respect to any such mixture.
According to the Office Action, Scheibel allegedly discloses the possible use of proteins from different sources. Nonetheless, Scheibel is allegedly using a single amino acid sequence in each fiber. In other words, the broadest interpretation of Scheibel will be the use of two fibers each composed from a different protein source.
Importantly, Scheibel demonstrating the state of the art is completely irrelevant to the construction of a superior fiber made of repeats wherein different proteins within a single fiber are both similar and materially different.
The proteins within a single fiber are similar as they all include the “repetitive sequence”, however, the proteins MUST be of different molecular weight and different number of repeats as explicitly recited in claim 1. Scheibel is obviously completely irrelevant to a fiber or a composite based on such fiber. Hence, Scheibel similarly to Gat and Kaplan fails to disclose a pivotal element of the present invention as recited in claim 1:
“proteins of differing molecular weight and a different number of repeats of a repetitive sequence, wherein each protein in said mixture comprises, independent, “n” repeats of said repetitive sequence, said repetitive sequence region comprises an amino acid sequence as set forth in SEQ ID NO: 1” (emphasis added).
Importantly, as emphasized herein, the present claims relate to a fiber composed of a plurality of different proteins having superior characteristics as described and claimed in the present application:
“The present invention is based in part on the unexpected finding that artificial dragline spider silk, synthesized using a mixture of proteins of differing molecular weight and derived from a MaSP protein, has exceptional mechanical properties...” (paragraph 99).
No such fiber was ever suggested, described, disclosed or made according to the teachings of the alleged prior art references, alone or in concert.”

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
	Applicant argues Scheibel does not teach the claimed repeats of a repetitive sequence in each of the proteins. It is noted that while Scheibel does not disclose all the features of the present claimed invention, Scheibel is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 
	The fact remains Gat teaches a fiber composed of any of the recombinant spider-silk proteins listed in paragraph [0232]. The recombinant spider-silk proteins listed include the claimed repetitive sequence and are of different molecular weights and different number of repeats. Gat does not explicitly teach mixing two or more of the recombinant spider-silk proteins, but is not closed off from the modification. Scheibel teaches it is known in the art to combine two or more recombinant spider-silk proteins with different molecular weights and different amounts of repeats of the same repetitive unit to form spider silk fibers. Therefore, it would have been obvious to one of ordinary skill in the art to try to use a combination of two or more recombinant proteins listed in paragraph [0232] of Gat of different molecular weight and different number of repeats of the same repetitive sequence to form the fiber, as set forth in the Office Action above. 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789